HAYS, Vice Chief Justice.
Appellant, Frank Lorenzo Lewis, appeals from his conviction of grand theft and the sentence imposed thereon.
It is unnecessary to discuss the facts leading to appellant’s conviction in view of the fact that he has raised only one argument which concerns a legal point. Appellant charges that since all of the evidence against him was circumstantial, it was error for the trial court to fail to instruct the jury that the circumstances must not only be consistent with guilt but must also be inconsistent with every reasonable hypothesis of innocence.
In State v. Harvill, 106 Ariz. 386, 476 P.2d 841 (1970), we held that it is not necessary to instruct the jury on the reasonable hypothesis theory of circumstantial evidence where the jury has been properly instructed, as here, on reasonable doubt. In State v. Salinas, 106 Ariz. 526, 479 P.2d 411 (1971), we held that Harvill applies retroactively to all cases not final at the time it was announced. It was not necessary for the court to give an instruction making a distinction between the weight to be given direct and circumstantial evidence.
Judgment of the trial court is affirmed.
STRUCKMEYER, C. J., and CAMERON, J., concur.